Knowlton, J.
It is provided in the Pub. Sts. c. 100, § 9, that “ Each license of the first, second, and third classes . . . shall specify the room or rooms in which such liquors shall be sold or kept by a common victualler. No person licensed as aforesaid and not licensed as an innholder shall keep, sell, or deliver any such liquors in any room or part of a building' not specified in his license as aforesaid.” In licenses of this kind the Legislature has seen fit to require, not merely a general statement of the place, but a specification of the room or rooms where the sales may be made. Other parts of the statute suggest reasons for this requirement. Some of these appear in the conditions which are to be inserted in licenses, and in the provisions of § 12 of this chapter, which require the closing of all entrances to the licensed premises other than those from the public street or streets on which the premises are situated, and the removal of screens, blinds, curtains, ground-glass windows, or other obstructions which may interfere with a view of the interior of the licensed premises, and forbid the placing ox-maintenance by licensees of such obstructions in such a way as to interfere with a view of the business conducted xxpon the premises, and in the requirement of the St. of 1888, c. 139, that there shall be no ixxterior communication betweexx the licensed premises and a dwelling or texxement of any family. We are of opinion that no general designation of licensed premises which fails to make certain the room or rooms in which the liquox-s may be kept or sold will answer the x-equirement of this statute.
In the cases at bar, the words “ his store on ” were interlined between the words “ at ” axxd “ East Main Street ” in the license issued to Cauley, and the words “ his store in ” befox-e the words “ Scott’s Building ” in that issued to Keefe. Without the interlineations, the only designatioxx of the place to which the license applied was by naming the building in which the business was to be conducted. That was manifestly insufficient. The cases were tried upon the assumption by all the parties that the interlineations were made after the commission of the *275alleged offences. The defendants offered to prove that they were so made by vote of the selectmen to correct clerical errors and omissions in the licenses, and excepted to the exclusion of the offered evidence.
We are of opinion that a license granted under the Pub. Sts. c. 100 is the paper issued to the licensee, and not the vote under which the paper is issued. It must be signed by the mayor or the chairman of the selectmen, and by the clerk of the city or town by which it is issued, and must be recorded in the office of such clerk, and the licensee must pay a fee for recording it. Pub. Sts. c. 100, § 5. The license, or a copy of it, certified by the clerk of the city or town, must be displayed in a conspicuous position, where it can easily be read, on the premises where the business is to be conducted. Pub. Sts. c. 100, § 9.
The written license determines the rights of the licensee, and he is bound at his peril to know its contents and keep within its provisions. Commonwealth v. Rafferty, 133 Mass. 574. It follows that he cannot justify an act not authorized by the terms of his license by showing that the license does not conform to the vote under which it was granted, and that it should have been granted in such a form as to furnish him a justification.
Whether the licenses in the present cases were sufficiently specific after they were amended, it is unnecessary to consider.

Rxoeptions overruled. ■